



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. W. L.,
    2015 ONCA 123

DATE: 20150224

DOCKET: C58510

Gillese, Watt and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

W. L.

Appellant

Frances S. Brennan, for the appellant

Peter Scrutton, for the respondent

Heard: February 18, 2015

On appeal from the conviction entered on December 12,
    2012 by Justice Roland J. Haines of the Superior Court of Justice, sitting with
    a jury.

ENDORSEMENT

[1]

A jury found the appellant guilty of counts of sexual interference,
    invitation to sexual touching and sexual assault. The complainants, of whom
    there were two, were between 12 and 15 years of age when the offences allegedly
    occurred. The appellant was in a position of trust in relation to each
    complainant.

[2]

The defence advanced at trial through the testimony of the appellant and
    of his wife was that the conduct alleged by each complainant did not occur.

[3]

The appellant advances five grounds of appeal. Each alleges an error in
    the trial judges final instructions to the jury. None attracted an objection
    at trial. Not when counsel were given the opportunity to make submissions on
    the proposed draft charge. And not after the charge had been delivered.

[4]

The first ground of appeal relates to an omission in the trial judges
    instructions on the use the jury could make of evidence of each complainant in
    determining whether Crown counsel had proven the case against the appellant in
    relation to the other complainant. This across counts use of evidence of
    similar acts was the subject of a ruling by the trial judge, a ruling that is
    not contested here.

[5]

The deficiency alleged is that the trial judge did not give an express
    instruction that enjoined jury use of the evidence to conclude that the
    appellant was a bad person, and thus likely to have committed the offences
    charged.

[6]

We agree that it obviously would have been better had the injunction
    against bad personhood reasoning been included in express terms in the instruction
    in accordance with the specimen instructions routinely used in this province.
    That said, however, we are not prepared to say that the omission caused the
    appellant any prejudice. The evidence at issue was not evidence of extrinsic
    misconduct. It did not reflect any general propensity or prior discreditable
    conduct on the part of the appellant. The jury was apprised of the permitted
    use of the evidence in unexceptionable terms and was expressly told that they
    were not permitted to find the appellant guilty on any count simply because
    they had found him guilty on another count. In this case, that was a sufficient
    prophylactic against bad personhood reasoning.

[7]

The second ground of appeal alleges error in the trial judges failure
    to rehearse the similarities and differences in the evidence of the
    complainants as part of his instructions on the jurys potential use of the
    evidence as evidence of similar acts across the counts.

[8]

The trial judge reviewed the similarities in the evidence of the
    complainants that were relevant for the jurys consideration in deciding
    whether a pattern of similar conduct had been established as a basis for them
    to apply the evidence across counts. The similar act evidence here was not
    adduced to prove identity and thus was not required to meet the more stringent
    degree of similarity required in such cases. In those cases, dissimilarities
    are more telling than in cases, such as this, where the issue to which the
    evidence is directed is the occurrence of an event and the credibility of a
    witness who has testified about it. The trial was brief. The evidence was fresh
    in the minds of the jury and rehearsed in sufficient detail by the trial judge
    to point out the dissimilarities in the accounts. The jury was told of the
    requirement that they find similarity as a condition precedent to use the
    evidence across counts. The relevance of dissimilarities seems unlikely to have
    been lost on them.

[9]

The third ground of appeal alleges error in failing to leave evidence of
    collusion to the jury as a basis for an instruction that would diminish the
    probative force of the evidence of similar acts.

[10]

In
    his ruling on the Crowns application to adduce across counts use of the
    evidence of each complainant, the trial judge considered and rejected a claim
    of collusion as a basis to dismiss the Crowns application. The evidence is
    barren of any suggestion of deliberate, practiced collusion. The submission of
    inadvertent collusion because one complainant was aware of the fact of the
    others complaint affords no basis for such an instruction as is sought here.

[11]

The
    final two grounds of appeal may be considered together. Each alleges an error,
    either of omission or commission, in the trial judges instructions about the
    manner in which the jury was to assess the credibility of each complainant.
    Trial counsel, who saw and heard each witness testify, sought no such
    instruction. The trial judge identified several inconsistencies in the evidence
    of each complainant and pointed out the intellectual limitations of one of the
    complainants as a factor for the jury to consider. He fully and fairly
    summarized the defence position in relation to each. In this brief trial what
    was said adequately equipped the jury to perform their adjudicative function.

[12]

The
    appeal is dismissed.

E.E. Gillese J.A.

David
    Watt J.A.

David
    Brown J.A.


